ROBERTSON, Presiding Judge.
Following an ore tenus proceeding in this divorce case, the trial court, inter alia, awarded custody of the sixteen-year-old son and the thirteen-year-old daughter to the father, Claude McLean. The mother, Connie McLean, appeals, contending that the trial court erred in its award of custody to the father.
*673In an initial custody determination, there is no presumption in favor of either party. Hall v. Hall, 577 So.2d 469 (Ala.Civ.App.1990). The primary concern in determining custody and establishing visitation is the best interests of the children, and the trial court’s determination of these matters will not be reversed on appeal absent a showing of an abuse of discretion. Hall.
The record reflects that both parents are fit to have custody and that both are capable of meeting the children’s needs. The record does reflect some detrimental evidence regarding the mother’s personal life; however, a recitation of that evidence would serve no useful purpose in this case. After a review of the record, we cannot hold that the trial court abused its discretion in awarding custody of the teenage children to the father. The trial court’s judgment is affirmed.
The mother’s request for an attorney’s fee on appeal is denied.
AFFIRMED.
THIGPEN and YATES, JJ., concur.